Citation Nr: 1508718	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide) exposure.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals to a contusion of the right knee.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left knee injury.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to February 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A July 1998 rating decision denied service connection for a left knee disability; a September 2006 rating decision denied service connection for a right knee disability; and a July 2009 rating decision denied service connection for PTSD and diabetes mellitus.  In addition, a May 1989 Board decision denied service connection for a lung disability.       

The Veteran later testified before the undersigned in July 2014.  A transcript of that hearing has been associated with the claims file.   

The Board notes that the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination, or obtaining a medical opinion, when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

During the July 2014 hearing, the Veteran indicated that he has received VA treatment from the Huntington VA facility in 1975 (when on leave from active service) and 1988-on; from a VA medical center (VAMC) in Texas; and from  Logan Vet Center in West Virginia.  He has also reported that he was in the Huntington VA's Gateway program in July 2014.  None of those treatment records are in evidence.  The Board cannot adjudicate the reopening of the Veteran's claims without those records.  These records may affect the outcome of all of the Veteran's claims, and thus, the duty to assist obligates VA to obtain them.  38 U.S.C.A. § 5103A(c) (2014); 38 C.F.R. § 3.159(c)(1) (2014); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all VA treatment records from the VA facilities in Huntington, West Virginia and Texas (the Veteran did not indicate at which Texas facility he received treatment), and the Logan Vet Center in West Virginia, dated from 1975 to the present.  

During one of the VA examinations, the Veteran also indicated that he was applying for disability benefits from the Social Security Administration (SSA).  It is unclear whether the Veteran is currently receiving them and, if so, for what disability.  The Board notes that the SSA records (if any exist) are not associated with the claims file.  Although these records could affect the outcome of all of the Veteran's claims, it does not appear that SSA records were requested or obtained by the RO. Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  In light of above, the Board concludes that the RO/AMC should attempt to obtain a copy of the SSA records, including any decisions and any treatment records upon which those decisions were based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any decision(s) concerning disability benefits from the Social Security Administration (SSA), to include the treatment records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

2. Obtain and associate with the claims file all outstanding records of VA treatment at the VA facilities in Huntington, West Virginia and Texas, and the Logan Vet Center in West Virginia, dated from 1975 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3. Conduct any and all other development deemed necessary as a result of documents received in response to items number 1 and 2, above.

4. When the requisite development has been completed, review and readjudicate the case on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

